[ablfirstamendment001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO CREDIT AGREEMENT FIRST AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”) dated as of August 2, 2019 among ROADRUNNER
TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”), each of
the Subsidiaries of the Company identified as “Subsidiary Guarantors” on the
signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “ABL Administrative Agent”), each of which is a party
to the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the ABL Administrative Agent are parties
to that certain Credit Agreement dated as of February 28, 2019 (as amended,
supplemented, or otherwise modified from time to time prior to this Amendment
and as in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”, and as amended by this Amendment and as may be
further amended, supplemented or otherwise modified and in effect from time to
time, the “Amended Credit Agreement”). WHEREAS, the Company and the Subsidiary
Guarantors request that the Lenders and the ABL Administrative Agent amend the
Existing Credit Agreement in certain respects, and the Lenders party hereto and
the ABL Administrative Agent are willing to so amend the Existing Credit
Agreement, as set forth below. NOW THEREFORE, in consideration of the foregoing
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Amendment, terms defined in the
Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. From and after the First Amendment
Effective Date, the Existing Credit Agreement shall be amended as follows: 2.01.
References Generally. References in the Existing Credit Agreement (including
references to the Existing Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and each reference to the Existing Credit Agreement in the other Loan
Documents (and indirect references such as “thereunder”, “thereby”, “therein”
and “thereof”) shall be deemed to be references to the Existing Credit Agreement
as amended hereby. 2.02. Amended Language. (a) Section 1.01 of the Existing
Credit Agreement is amended by amending and restating the following defined term
as follows: “Fixed Charge Trigger Period” means the period (a)(i) at any time
during the period from the First Amendment Effective Date through October 31,
2019, commencing on the day when Adjusted Excess Availability is less than
$17,500,000 and (ii) at any other time, commencing on the day when Adjusted
Excess Availability is less than the greater of (x) $17,500,000 and (y) 10.0% of
the Maximum Borrowing Amount and (b) continuing until the day Adjusted Excess
Availability exceeds the greater of (x) $17,500,000 and (y) 10.0% of the Maximum
Borrowing Amount for thirty (30) consecutive days. AmericasActive:13726780.11



--------------------------------------------------------------------------------



 
[ablfirstamendment002.jpg]
(b) Section 1.01 of the Existing Credit Agreement is amended by adding the
following defined terms as follows in alphabetical order: “Acceptable Letters of
Credit” means one or more standby letters of credit satisfying each of the
following: (a) issued by HSBC Bank USA, National Association or another bank
acceptable to the Administrative Agent, (b) Elliott Associates, L.P. is the
applicant, (c) BMO, as administrative agent, is the beneficiary, (d) expiration
no earlier than December 31, 2019, (e) may be drawn by the Administrative Agent
upon the earlier of (i) an Event of Default and (ii) 30 days prior the
expiration date for such letter of credit if it has not been replaced or
extended on terms and conditions acceptable to the Administrative Agent and the
Required Lenders and (f) otherwise on terms and conditions acceptable to the
Administrative Agent and the Required Lenders; provided that the Administrative
Agent shall return such letter of credit (and remove such letter of credit from
the Borrowing Base) upon request of the Borrower Agent and satisfaction of the
following conditions: (i) as of the date of return of such letter of credit and
immediately after giving effect thereto, no Event of Default has occurred and is
continuing, (ii) Adjusted Excess Availability immediately before and after
giving Pro Forma Effect to return of such letter of credit (and removing such
letter of credit from the Borrowing Base), and on an average basis after giving
Pro Forma Effect to return of such letter of credit (and removing such letter of
credit from the Borrowing Base) during the thirty (30) consecutive day period
ending on and including the date of return of such letter of credit, shall be
not less than, the greater of (A) 20.0% of the Maximum Borrowing Amount and (B)
$40,000,000 and (iii) the Administrative Agent shall have received a certificate
of a Responsible Officer of the Borrower Agent certifying as to compliance with
the preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby. “Acceptable Letter of Credit Reimbursement Agreement” means
that certain RRTS – Elliott Letter of Credit Fee Letter dated as of August 2,
2019 among the Permitted Holders and the Company. “First Amendment Effective
Date” means August 2, 2019. (c) The definition of “Borrowing Base” in Section
1.01 of the Existing Credit Agreement is amended by inserting a new clause (e)
and re-lettering the subsequent clauses as follows: (e) the lesser of (i) 100%
of the amount of any Acceptable Letter of Credit and (ii) $30,000,000; plus (f)
the FILO Amount; minus (g) the amount of all Availability Reserves. (d) Section
7.02(f) of the Existing Credit Agreement is amended and restated as follows: (f)
on or before September 15, 2019, Borrower Agent shall deliver to Administrative
Agent, in form and substance reasonably acceptable to the 2



--------------------------------------------------------------------------------



 
[ablfirstamendment003.jpg]
Administrative Agent, a reasonably detailed plan for achieving the Company’s
stated liquidity goals and objectives in connection with its go-forward business
plan and strategy, which may include the sale of certain assets; and (e) Section
7.19 of the Existing Credit Agreement is amended and restated as follows 7.19
Treasury Management and Other Services. Each Loan Party shall maintain its
lockboxes, Deposit Accounts (other than Excluded Deposit Accounts) and primary
disbursement accounts exclusively with BMO, and shall utilize BMO, Wells Fargo
Bank, National Association or Bank of America, N.A. for other Treasury
Management and Other Services. (f) Section 8.01 of the Existing Credit Agreement
is amended by (i) re-lettering clause (y) as (z) and (ii) inserting a new clause
(y) as follows: (y) Indebtedness under the Acceptable Letter of Credit
Reimbursement Agreement; and (g) Section 8.11 of the Existing Credit Agreement
is amended by (i) amending and restating clause (a) and (ii) adding a new clause
(d), each as follows: (a) Make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of (x) principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness or (y)
any amounts under the Acceptable Letter of Credit Reimbursement Agreement,
including any taxes, fees, charges or other costs or expenses, except: (i)
payments when due of regularly scheduled interest and principal payments
(including mandatory prepayments arising as a result of a change of control or
sale of substantially all assets), other than (x) payments in respect of any
Subordinated Debt prohibited by the Subordination Provisions thereof and (y) any
payment in respect of the Acceptable Letter of Credit Reimbursement Agreement;
(ii) payments made through the incurrence of Refinancing Indebtedness; (iii)
payments of secured Indebtedness that becomes due as a result of a voluntary
sale or transfer permitted hereunder of the property securing such Indebtedness;
(iv) payments made solely from and substantially contemporaneously with the
proceeds of the issuance of Equity Interests by the Company (other than
Disqualified Equity Interests); (v) optional payment, prepayments or redemptions
in respect of any Indebtedness (other than Subordinated Debt to the extent 3



--------------------------------------------------------------------------------



 
[ablfirstamendment004.jpg]
contrary to the Subordination Provisions applicable thereto) so long as the
Payment Conditions are satisfied (a “Specified Debt Payment”); and (vi) payments
under the Acceptable Letter of Credit Reimbursement Agreement; provided that the
following conditions have been satisfied: (i) as of the date of such payment and
immediately after giving effect thereto, no Event of Default has occurred and is
continuing, (ii) Adjusted Excess Availability immediately before and after
giving Pro Forma Effect to such payment, and on an average basis after giving
Pro Forma Effect to such payment during the thirty (30) consecutive day period
ending on and including the date of such payment, shall not be less than, the
greater of (A) 20.0% of the Maximum Borrowing Amount and (B) $40,000,000 and
(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower Agent certifying as to compliance with the
preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby (for the avoidance of doubt, to the extent any such payment is
being made contemporaneous with the return of any Acceptable Letter of Credit
(and removal such letter of credit from the Borrowing Base) then all
calculations of Adjusted Excess Availability shall include the impact of both
events). *** (d) Amend, modify or change in any manner any term or condition of
the Acceptable Letter of Credit Reimbursement Agreement without the prior
written consent of the Administrative Agent. (h) Article XI of the Existing
Credit Agreement is amended by adding a new Section 11.22: 11.22.
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. 4



--------------------------------------------------------------------------------



 
[ablfirstamendment005.jpg]
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 11.22, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). Section 3. Representations and Warranties of the Loan Parties.
The Loan Parties represent and warrant to the ABL Administrative Agent and the
Lenders that as of the First Amendment Effective Date: 3.01. each of the
representations and warranties set forth in the Amended Credit Agreement and in
the other Loan Documents are true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of such earlier date, and except
that for purposes of this Section 3.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the representations and
warranties contained in Section 6.05(b) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 7.01 of the Amended Credit Agreement; and 5



--------------------------------------------------------------------------------



 
[ablfirstamendment006.jpg]
3.02. both immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, no Default shall have occurred and be
continuing, or would result therefrom. Section 4. Conditions Precedent to this
Amendment. This Amendment shall become effective as of the date, upon which each
of the following conditions precedent shall be satisfied or waived (the “First
Amendment Effective Date”): 4.01. Amendment. The ABL Administrative Agent shall
have received counterparts of this Amendment, executed by the Loan Parties, the
ABL Administrative Agent and the Required Supermajority Lenders. 4.02.
Acceptable Letters of Credit. The ABL Administrative Agent shall have received
one or more original Acceptable Letters of Credit in an amount of not less than
$20,000,000 in the aggregate, in form and substance acceptable to the ABL
Administrative Agent. 4.03. Term Loan Amendment. The ABL Administrative Agent
shall have received a fully executed copy of the first amendment to the Term
Loan Agreement, postponing the September 1, 2019 scheduled amortization payment
pursuant to clauses (a) and (b) of Section 2.05 of the Term Loan Agreement to
December 1, 2019 and otherwise in form and substance acceptable to the ABL
Administrative Agent. 4.04. Costs and Expenses. The Company shall have paid all
reasonable and documented out- of-pocket costs and expenses of the ABL
Administrative Agent in connection with this Amendment. 4.05. Fees. The Company
shall pay a fee to BMO in the amount of $100,000, for the account of each of the
Lenders, which fee shall be allocated to the Lenders on a pro rata basis in
accordance with their respective Commitments. Section 5. Reference to and Effect
Upon the Existing Credit Agreement. 5.01. Except as specifically amended or
waived above, the Existing Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed. 5.02. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the ABL
Administrative Agent or any Lender under the Existing Credit Agreement or any
Loan Document, nor constitute a waiver of any provision of the Existing Credit
Agreement or any Loan Document, except as specifically set forth herein. Section
6. Ratification of Liability. As of the First Amendment Effective Date, the
Company and the other Loan Parties, as debtors, grantors, pledgors, guarantors,
assignors, or in other similar capacities in which such parties grant liens or
security interests in their properties or otherwise act as accommodation parties
or guarantors, as the case may be, under the Loan Documents to which they are a
party, hereby ratify and reaffirm all of their payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such Loan Documents to which they are a party, and ratify and reaffirm their
grants of liens on or security interests in their properties pursuant to such
Loan Documents to which they are a party, respectively, as security for the
Obligations, and as of the First Amendment Effective Date, each such Person
hereby confirms and agrees that such liens and security interests hereafter
secure all of the Obligations, including, without limitation, all additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Amendment, the Amended Credit Agreement or any other Loan Document. As of the
First Amendment Effective Date, the Company and 6



--------------------------------------------------------------------------------



 
[ablfirstamendment007.jpg]
the other Loan Parties further agree and reaffirm that the Loan Documents to
which they are parties now apply to all Obligations as defined in the Amended
Credit Agreement (including, without limitation, all additional Obligations
hereafter arising or incurred pursuant to or in connection with this Amendment,
the Amended Credit Agreement or any other Loan Document). As of the First
Amendment Effective Date, the Company and the other Loan Parties (a) further
acknowledge receipt of a copy of this Amendment, (b) consent to the terms and
conditions of same, and (c) agree and acknowledge that each of the Loan
Documents to which they are a party remain in full force and effect and is
hereby ratified and confirmed. Section 7. Miscellaneous. Except as herein
provided, the Existing Credit Agreement shall remain unchanged and in full force
and effect. This Amendment is a Loan Document for all purposes of the Amended
Credit Agreement. This Amendment may be executed in any number of counterparts,
and by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment. Section
8. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF ILLINOIS. Section 9. Release and Waiver. The Loan Parties each do
hereby release the ABL Administrative Agent and each of the Lenders and each of
their officers, directors, employees, agents, attorneys, personal
representatives, successors, predecessors and assigns from all manner of
actions, cause and causes of action, suits, deaths, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, whatsoever, in law or in equity, and particularly, without limiting the
generality of the foregoing, in connection with the Amended Credit Agreement and
the other Loan Documents and any agreements, documents and instruments relating
to the Amended Credit Agreement and the other Loan Documents and the
administration of the Amended Credit Agreement and the other Loan Documents, all
indebtedness, obligations and liabilities of the Loan Parties to the ABL
Administrative Agent or any Lender and any agreements, documents and instruments
relating to the Amended Credit Agreement and the other Loan Documents
(collectively, the “Claims”), which the Loan Parties now have against the ABL
Administrative Agent or any Lender or ever had, or which might be asserted by
their heirs, executors, administrators, representatives, agents, successors, or
assigns based on any Claims which exist on or at any time prior to the date of
this Amendment. The Loan Parties expressly acknowledge and agree that they have
been advised by counsel in connection with this Amendment and that they each
understand that this Section 10 constitutes a general release of the ABL
Administrative Agent and the Lenders and that they each intend to be fully and
legally bound by the same. The Loan Parties further expressly acknowledge and
agree that this general release shall have full force and effect notwithstanding
the occurrence of a breach of the terms of this Amendment or an Event of Default
or Default under the Amended Credit Agreement. [signature pages follow] 7



--------------------------------------------------------------------------------



 
[ablfirstamendment008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written. BORROWER:
ROADRUNNER TRANSPORTATION SYSTEMS, INC. By: /s/ Terence R. Rogers Name: Terence
R. Rogers Title: EVP & CFO [Signature Page to Amendment]



--------------------------------------------------------------------------------



 
[ablfirstamendment009.jpg]
SUBSIDIARY GUARANTORS: A&A EXPRESS, LLC INTERNATIONAL TRANSPORTATION A&A
LOGISTICS, LLC HOLDINGS, INC. ACTIVE AERO CHARTER, LLC ISI LOGISTICS, LLC ACTIVE
AERO GROUP, INC. ISI LOGISTICS SOUTH, LLC ACTIVE AERO MOTOR CARRIER, LLC ASCENT
GLOBAL LOGISTICS ACTIVE GLOBAL SOLUTIONS, LLC INTERNATIONAL, LLC ACTIVE PTM, LLC
MESCA FREIGHT SERVICES, LLC ASCENT GLOBAL LOGISTICS, LLC MORGAN SOUTHERN, INC.
ASCENT GLOBAL LOGISTICS HOLDINGS, PRIME DISTRIBUTION SERVICES, INC. INC. RICH
TRANSPORT, LLC BEECH HILL ENTERPRISES, LLC ROADRUNNER EQUIPMENT LEASING, LLC BIG
ROCK TRANSPORTATION, LLC ROADRUNNER FREIGHT CARRIERS, LLC CAPITAL TRANSPORTATION
LOGISTICS, ROADRUNNER INTERMODAL SERVICES, LLC LLC CENTRAL CAL TRANSPORTATION,
LLC ROADRUNNER TEMPERATURE CTW TRANSPORT, LLC CONTROLLED, LLC D&E TRANSPORT, LLC
ROADRUNNER TRANSPORTATION EVERETT LOGISTICS, LLC SERVICES, INC. EXPEDITED
FREIGHT SYSTEMS, LLC ROADRUNNER TRUCKLOAD 2, LLC GREAT NORTHERN TRANSPORTATION
ROADRUNNER TRUCKLOAD AGENT SERVICES, LLC INVESTMENT, INC. GROUP TRANSPORTATION
SERVICES, LLC ROADRUNNER TRUCKLOAD HOLDINGS, LLC RRTC HOLDINGS, INC. SARGENT
TRUCKING, LLC SORTINO TRANSPORTATION, LLC STAGECOACH CARTAGE AND DISTRIBUTION,
LLC USA JET AIRLINES, INC. WANDO TRUCKING, LLC WORLD TRANSPORT SERVICES, LLC By:
_/s/ Terence R. Rogers___________________ Name: Terence R. Rogers Title:
Executive Vice President [Signature Page to Amendment]



--------------------------------------------------------------------------------



 
[ablfirstamendment010.jpg]
ABL ADMINISTRATIVE AGENT: BMO HARRIS BANK N.A., as ABL Administrative Agent By:
/s/ Clayton Foster Name: Clayton Foster Title: Assistant Vice President LENDERS:
BMO HARRIS BANK N.A., as a Lender By: /s/ Clayton Foster Name: Clayton Foster
Title: Assistant Vice President [Signature Page to Amendment]



--------------------------------------------------------------------------------



 
[ablfirstamendment011.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Laura Wheeland Name:
Laura Wheeland Title: Vice President [Signature Page to Amendment]



--------------------------------------------------------------------------------



 
[ablfirstamendment012.jpg]
BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender By: /s/Brian Scawinski Name:
Brian Scawinski Title: Portfolio Specialist [Signature Page to Amendment]



--------------------------------------------------------------------------------



 